Title: From George Washington to Lawrence Augustine Washington, 3 September 1797
From: Washington, George
To: Washington, Lawrence Augustine



Dear Lawrence,
Mount Vernon 3d Sep: 1797.

Your letter of the 23d of the last, was received on the first day of the present month.
In the interesting event which you have announced, I sincerely wish you and the lady who is to be the partner of your future fortunes, all imaginable happiness. To attain which, depends very much upon the parties themselves: and from the character you have drawn of Miss Wood, and from what I have heard of it from others, I think your prospects are fair & pleasing.
If any substantial good could result from my becoming a guest at your Wedding, I would make exertions to be there; but as wedding Assemblies are better calculated for those who are coming in to than to those who are going out of life, you must accept the good wishes of your Aunt and myself in place of personal attendance, for I think it not likely that either of us will ever be more than 25 miles from Mount Vernon again, while we are inhabitants of this Terrestrial Globe.
We offer our respects to the family with whom you are going to connect yourself, and in a particular manner I desire to be presented to the old lady, Grand Mother of Miss Wood; for whom I

have and always had, a very high esteem & regard. present us also to your brother and his family. I remain Your Affectionate Uncle

Go: Washington

